Citation Nr: 0722612	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  96-50 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for deep vein thrombosis 
(DVT) or thrombophlebitis of the right leg. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the RO that 
declined to reopen a claim for service connection for 
thrombophlebitis of the right leg on the basis that new and 
material evidence had not been received.  The veteran timely 
appealed.

In an August 1998 decision the Board reopened and remanded 
the veteran's claim for further development.  In an April 
2000 decision, the Board denied service connection for DVT or 
thrombophlebitis of the right leg.

The veteran appealed the April 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Motion for Remand, the Secretary of 
Veterans Affairs moved to vacate the Board decision and 
remand the case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In March 2002, the Board remanded this matter for additional 
development.   Subsequently, the matter was returned to the 
Board, and in July 2002, the Board denied the veteran's claim 
for service connection for DVT or thrombophlebitis of the 
right leg.  The veteran again appealed to the Court.

In a June 2003 order, the Court granted a joint motion from 
the parties for remand, vacated the July 2002 Board decision, 
and remanded the matter to the Board for additional 
proceedings.  In December 2003, the Board again remanded the 
matter to the RO, consistent with the Court's order.




FINDING OF FACT

The competent evidence is against a link between the 
veteran's current DVT or thrombophlebitis of the right leg, 
and service.


CONCLUSION OF LAW

The criteria for service connection for DVT or 
thrombophlebitis of the right leg are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2002, August 2004, and March 2006 letters, the RO 
or VA's Appeals Management Center (AMC) notified the veteran 
of elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the March 2006 letter, the timing deficiency 
was remedied by the fact that the veteran's claim was re-
adjudicated by the agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The veteran submitted no additional evidence 
following issuance of the March 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  It appears that some service medical records, 
to include clinical records of the veteran's treatment in 
1967 and 1968 at the Naval Air Station (NAS) in Memphis, 
Tennessee, are unavailable and cannot be located.  The 
veteran reportedly does not have any service medical records 
in his possession.  The veteran has been advised of alternate 
forms of evidence to support his claim; a buddy statement is 
of record.  

The RO has obtained copies of available service medical 
records and outpatient treatment records, and has arranged 
for the veteran to undergo VA examinations in connection with 
the claim on appeal, reports of which are of record.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

On a "Report of Medical History" completed by the veteran in 
February 1967 prior to enlistment, the veteran reported 
cramps in his legs.  The examiner noted nocturnal leg cramps.  
Service medical records show no DVT or thrombophlebitis at 
the time of entry, and the veteran is presumed to have been 
in sound condition.

In this case, the veteran contends that his current DVT or 
thrombophlebitis of the right leg began in service.  

As a preliminary matter, the Board notes that it is incumbent 
upon VA to afford the veteran's claim heightened 
consideration due to the unfortunate loss of some service 
medical records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Available service medical records contain neither 
manifestations nor complaints, nor findings either of 
swelling or thrombophlebitis of the right leg, or of a 
diagnosis of DVT.  Clinical evaluation at the time of the 
veteran's discharge examination in September 1970 revealed a 
normal vascular system.

A VA examiner in May 1972 found neither varicose veins nor 
ankle edema.

In December 1984, the veteran reported some discomfort in his 
right foot and leg.  Examination revealed no limitation of 
motion of any joint.  There was no swelling, except for a 
possible slight enlargement of the first metatarsal head on 
the right.  Service connection has been established for 
residuals of fracture of the second metatarsal of the right 
foot, currently evaluated as 0 percent (noncompensable) 
disabling.

Records show that the veteran first was treated for vascular 
thrombosis in June 1988.  At that time he complained of 
swelling of his right leg and ankle, which had doubled in 
size.  He had suffered several baseball injuries to his right 
lower leg in the previous two weeks.  He reported a history 
of weakness in the right foot and leg, and intermittent 
swelling.

The veteran was again hospitalized and treated for DVT of the 
right leg in June 1992.

In January 1996, the veteran testified that his right foot 
swelled on at least two occasions after physical activity in 
boot camp, and that he could not wear a boot.  He testified 
that he was given ace wraps and placed on light duty for 
about ten days.  He also testified that he was prescribed 
ripple soled boots, arch supports, and whirlpool treatments 
while staging to go to Vietnam due to increased physical 
activity.

In July 1997, a former marine, W.J.G., who had served with 
the veteran, indicated that he recalled the veteran seeking 
and receiving treatment and therapy for his right leg 
condition; and that the condition resulted in weakness, pain, 
and swelling of the right leg in service.

The report of a March 1999 VA examination reflects diagnoses 
of varicose veins, severe, in right leg and mild in left leg, 
and status-post DVT of the right leg.  The examiner reviewed 
the claims file, and opined that it was not likely that the 
recent DVT began when the veteran was in service.  The 
examiner found no record of medical treatment for recurring 
pain, swelling, and fatigue of the right leg following 
marches in service.  The examiner also noted that, at times 
when the veteran's fractured right foot was examined and 
treated for pain in service, there was no mention of the 
veteran's right leg.  Moreover, a complete physical of the 
veteran in September 1970 was entirely normal.

In September 1997, Brian Snyder, M.D., the veteran's 
physician, noted the veteran's reported history of recurrent 
right lower extremity swelling dating back to 1967 while in 
boot camp, and occurring periodically and episodically 
throughout the years until 1988 when DVT of the veteran's 
right leg was documented.  Dr. Snyder opined that it seems 
reasonable that the veteran may have had undiagnosed right 
lower extremity DVT prior to his diagnosis in 1988.

Records show that the veteran continues to take Coumadin and 
that, in October 2004, he underwent thrombolysis and 
sustained additional medical complications.

The Board finds the March 1999 VA examiner's opinion to be 
more persuasive than Dr. Snyder's opinion.  For one thing, 
Dr. Snyder opined that the veteran's DVT may have been 
undiagnosed prior to 1988; the opinion neither links the 
veteran's current DVT with service, nor states that the 
veteran's DVT began in service, which was more than a decade 
prior to 1988.  Hence, Dr. Snyder's opinion is rather 
neutral.

Even with heightened consideration afforded to the veteran's 
claim, there was no contemporaneous evidence post-service of 
DVT or thrombophlebitis of the right leg until June 1988, 
when the veteran was treated for vascular thrombosis.  The 
absence of evidence of DVT or thrombophlebitis of the right 
leg in the decades immediately following service, constitutes 
negative evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

While the veteran and W.J.G. are competent to offer 
statements of first-hand knowledge that the veteran had 
weakness, pain, and swelling of the right leg in service, as 
a lay person each of them is not competent to render a 
probative opinion on a medical matter, such as the onset of 
the veteran's current DVT or thrombophlebitis of the right 
leg.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In fact, the veteran's and W.J.G.'s statements about swelling 
of the right leg in service are outweighed by the absence of 
any medical notation of thrombophlebitis, as mentioned by the 
March 1999 VA examiner.

Because there is no clear and competent opinion linking the 
veteran's current DVT or thrombophlebitis of the right leg to 
service, there was no contemporaneous evidence of DVT or 
thrombophlebitis of the right leg for many years after 
service, and a competent opinion is against the claim; the 
Board finds that the preponderance of the evidence is against 
the grant of service connection.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for DVT or thrombophlebitis of the right 
leg is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


